—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered September 22, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It was not an improvident exercise of discretion for the court to deny the defendant’s request for additional peremptory challenges (see, People v Campo, 156 AD2d 375; People v Rivera, 137 AD2d 634). In addition, contrary to the defendant’s contention, the trial court properly ordered partial closure of the courtroom during the testimony of the undercover police officer (see, People v Ramos, 90 NY2d 490; People v Nicot, 237 AD2d 310). Furthermore, no reasonable view of the evidence supports the defendant’s contention that he was entitled to an agency charge (see, People v Herring, 83 NY2d 780; People v Gaines, 249 AD2d 323).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.